Citation Nr: 0314887	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial schedular evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling from August 18, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO rating decision that 
granted the veteran's claim of entitlement to service 
connection for PTSD, and assigned a 10 percent disability 
rating from August 18, 1998.  By a May 2001 RO rating 
decision, the veteran's evaluation for PTSD was increased to 
30 percent, effective from August 18, 1998.  By a March 2002 
RO rating decision, a 100 percent disability rating was 
assigned for the veteran's PTSD under 38 C.F.R. § 4.29 from 
November 18, 2001 to January 1, 2002.  By a May 2002 RO 
rating decision, a 50 percent rating was granted for PTSD, 
effective from August 18, 1998.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given 
that the veteran has appealed from an original rating, the 
Board has characterized the issue on appeal as a claim for a 
higher evaluation of an original award.  


REMAND

A review of the veteran's claims file reveals that, due to an 
outstanding hearing request, this matter is not ready for 
appellate disposition.  The veteran filed a substantive 
appeal as to the issue of entitlement to a higher initial 
disability rating for PTSD, on August 4, 2000.  The veteran 
did not indicate that he wanted a Board hearing, but did 
indicate that he wished to have a hearing before a local 
hearing officer.  In a subsequently filed VA Form 9, Appeal 
to Board of Veterans' Appeals, received by the RO on August 
16, 2000, the veteran requested a travel board hearing before 
a member of the Board.  (The Board notes that while the RO 
apparently received this second VA Form 9 on August 16, 2000, 
it appears this letter was not added to the claims file until 
late 2000 or early 2001.)  

Although the veteran was afforded a hearing before a local 
hearing officer in October 2000, he never specifically 
withdrew his request for a Board hearing.  When asked to 
clarify his hearing request, the veteran requested a 
videoconference hearing before a member of the Board.  This 
request was dated in January 2003.  As such, this case needs 
to be returned to the RO so that a videoconference hearing 
before a member of the Board may be arranged.

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board at the next available 
opportunity.  The claims folders should 
be made available to the veteran and his 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

